Citation Nr: 0024679	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a left hand (left middle finger) disorder.

2.  Entitlement to service connection for dental trauma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to August 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to a 
compensable evaluation for a cicatrix of the left (dominant) 
middle finger and entitlement to service connection for 
dental trauma.


REMAND

In a Substantive Appeal (VA Form 9) submitted in December 
1999, the veteran indicated that he wished to appear at a 
personal hearing before a member of the Board at the RO.  The 
record reflects that he was subsequently provided with a 
hearing before a Hearing Officer, but not before a member of 
the Board.  Thereafter, in July 2000, the veteran submitted a 
signed statement directly to the Board in which he indicated 
that he still wished to appear at a personal hearing before a 
member of the Board.  However, the veteran did not indicate 
whether he still wished his hearing to be conducted before a 
member of the Board at the RO or whether he wished his 
hearing to be held in Washington, D.C.

In August 2000, the Board sent a letter to the veteran 
requesting clarification as to whether he desired a personal 
hearing before a member of the Board at the RO or before a 
member of the Board in Washington, D.C.  The Board advised 
the veteran that if he did not respond within 30 days of the 
date of that letter, it would be assumed that he desired to 
appear at a travel board hearing at the RO.  No response was 
received from the veteran within the 30 day period.  Thus, 
the Board will assume the veteran still wishes for his 
hearing to be conducted before a member of the Board at the 
RO.

Because the Board may not proceed with an adjudication of the 
appellant's claim without affording him an opportunity for a 
personal hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) and 38 C.F.R. § 20.700(a) (1999).  Thus, to ensure 
full compliance with due process requirements, this case is 
remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing at the RO in Los 
Angeles, California.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the appellant's claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




